      Case 1:16-cv-03156-PAE-RWL Document 134 Filed 01/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 TRENT PATTERSON,

                                       Plaintiff,                  16 Civ. 3156 (PAE) (RWL)
                        -v-
                                                                             ORDER
 CAPTAIN JOHNSON,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has been advised that discovery in this case has closed. Accordingly, the

Court hereby schedules a case-management conference on Friday, February 5, 2021, at 2:00

p.m. The parties should call into the Court’s dedicated conference line at (888) 363-4749, and

enter Access Code 468-4906, followed by the pound (#) key. Counsel are directed to review

the Court’s Emergency Individual Rules and Practices in Light of COVID-19, found at

https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court’s procedures for telephonic

conferences and for instructions for communicating with chambers.

       Defendant has indicated that he intends to file a motion for summary judgment.

Dkt. 132. Any party intending to move for summary judgment shall, in accord with the Court’s

Individual Rule 3(H), by January 22, 2021, request that the case-management conference serve

as a pre-motion conference. To so request, the moving party shall submit a letter via ECF, not to

exceed three single-spaced pages in length, setting forth the basis for the anticipated motion,

including the legal standards governing the claims at issue. Other parties shall respond similarly

by January 29, 2021. The Court will review and discuss with counsel any anticipated summary

judgment motions at the pre-motion conference.
     Case 1:16-cv-03156-PAE-RWL Document 134 Filed 01/04/21 Page 2 of 2




       All conferences with the Court are scheduled for a specific time; there is no other matter

scheduled for that time, and counsel are directed to appear promptly. All pretrial conferences

must be attended by the attorney who will serve as principal trial counsel.

       SO ORDERED.

                                                            PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: January 4, 2021
       New York, New York




                                                 2
